Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 15-32 are allowed. Applicants canceled claims 1-14.
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A wheel base assembly for transporting a supply transport device, comprising: a wheel base having a top surface, a bottom surface, and two opposing ends, wherein the top surface of the wheel base assembly-supports the supply transport device; a plurality of wheels coupled to the bottom surface of the wheel base; a base component coupled to at least one of the two opposing ends of the wheel base; a stop tab coupled to an end of the wheel base opposite the base component and extending vertically above the top surface, wherein the stop tab is configured to prevent the supply transport device sliding past the stop tab and at least one cleaning contact positioned within the base component, wherein the at least one cleaning contact extends vertically above the top surface of the wheel base and is configured to clean a surface of the supply transport device as the supply transport device is loaded onto or unloaded from the wheel base.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618